Title: John Adams to Abigail Adams, 9 June 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia June 9. 1795
          
          The Senate are now in Possession of the Budget.— It is a Bone to gnaw for The Aristocrats as well as the Democrats: And while I am employed in attending the Digestion of it, I send you enclosed an Amusement which resembles it only in name.
          I can form no Judgment when the Proscess will be over. We must wait with Patience.
          
          I dined yesterday in the Family Way with The President— He told me that the American Minister, at the Hague, had been very regular and intelligent in his Correspondence. The whole Family made the usual Inquiries concerning You and Sent you the usual Compliments.
          Be very carefull, my dearest Friend, of what you Say, in that Circle and City. The Times are perilous.
          
            J. A.
          
        